Citation Nr: 0209533	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
pneumothorax spontaneous with left thoracotomy, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residual scar of left thoracotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied a rating in excess of 10 
percent for bilateral pneumothorax spontaneous with left 
thoracotomy and granted service connection for residual scar 
of left thoracotomy, evaluated as 10 percent disabling from 
November 3, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  June 1998 and June 1999 VA examinations revealed FEV-1 of 
70 and 62 percent predicted, respectively.  

3.  The residual scar of left thoracotomy does not cause 
functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not higher, for 
bilateral pneumothorax spontaneous with left thoracotomy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6843 (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for residual scar of left thoracotomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803-7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the August 1998 Statement of the Case 
(SOC) and April 2002 Supplemental Statement of the Case 
(SSOC), the veteran and his representative were provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC and 
subsequent SSOC also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes VA and private treatment records and reports of VA 
examinations conducted in conjunction with the claims.  The 
veteran has not indicated that there are any outstanding 
records.  The Board notes that documentation in the claims 
file dated in June 2002 reflects that a VA rating specialist 
requested that the veteran's representative clarify whether 
the veteran desired a hearing or not; however, no response 
was received.  The RO noted that its request was prompted by 
the veteran's failure to respond to a March 1999 hearing 
notification letter.  Upon review, however, the Board finds 
that the March 1999 correspondence referred to by the rating 
specialist did not indicate that a hearing had been 
scheduled, but simply notified the veteran that he could 
request a hearing to present evidence if so desired.  The 
letter advised the veteran that if he did not respond within 
60 days VA would assume he did not want a hearing.  Since the 
veteran has not expressed a desire for a hearing the Board 
will proceed with adjudication of the claims on appeal.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Evidence

In an August 1964 rating decision, the RO granted service 
connection for bilateral pneumothorax spontaneous with left 
thoracotomy, evaluated as noncompensably disabling.  The 
award was based on the service medical records showing the 
veteran underwent a left lateral thoracotomy in 1953.  The 
rating was increased to 10 percent in September 1964.  

The veteran's claim for an increased rating for his service-
connected bilateral pneumothorax spontaneous with left 
thoracotomy was received on November 3, 1997.  Thus, the 
rating period for consideration on this appeal is from 
November 3, 1996, one year prior to the date of receipt of 
the increased rating claim, through the present.  See 
38 C.F.R. § 3.400(o)(2).

Private treatment records from Dr. J. H. reflect that 
pulmonary function testing in March 1998 showed FEV-1 to be 
64 percent of predicted.  

On VA examination in June 1998, the veteran complained of 
dyspnea on exertion after walking up 3-4 flights of stairs or 
if walking quickly for a city block.  He also complained of 
chronic cough productive of 1 Tbs. of phlegm per day 
gray/white occasionally yellow.  His medications included an 
Albuterol inhaler, two puffs four times daily.  Physical 
examination revealed a 45-cm scar extending from below the 
left breast in the 6th rib area almost to the intrascapular 
region of the left posterior back.  There was a second 2-cm 
above the left nipple that was described as mildly 
hypertrophic and nontender.  Palpation of the longer scar 
revealed focal tenderness over the anterolateral aspect where 
a palpable deficit was identified in the 6th rib location.  
The examiner reported that this was the only site that was 
focally tender on palpation.  The latissimus dorsi muscle 
laterally was somewhat deformed when the veteran raised his 
left upper extremity above the horizontal plane, but the 
muscle group was still functional and nontender.  Pulmonary 
function tests conducted after the use of bronchodilators 
showed FEV-1 to be 70 percent of predicted.  

On VA examination in June 1999, there was a 39-40 cm left 
thoracotomy cicatrix with the scar being nontender, 
nonherniated and not adherent to underlying soft tissue 
structures.  There were no hypertrophic or keloid changes 
identified along the scar line.  It was stated that touch and 
pinprick sensation were not intact in a 2 cm ribbon-like 
strip extending from the mid back around the lateral chest 
wall to below the nipple region.  Pulmonary function tests 
conducted after use of bronchodilators showed FEV-1 to be 62 
percent of predicted; DLCO was 97 percent of predicted.  The 
examiner stated that the veteran only gave fair effort on 
testing and that prior pulmonary functioning testing in June 
1998 most accurately represented his overall pulmonary 
function.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

I.  Bilateral Pneumothorax Spontaneous with Left Thoracotomy

The Board notes that the criteria for diagnosing and 
evaluating respiratory disabilities were revised effective 
October 7, 1996.  See 61 Fed.Reg. 46,720-46,731 (1996).  
However, as the veteran's claim for an increased rating was 
received in November 1997, the disability will be evaluated 
under the new criteria only.  

Residuals of pneumothorax are presently evaluated pursuant to 
Diagnostic Code 6843 (traumatic chest wall defect, 
pneumothorax, hernia, etc.).  Under this code, a 10 percent 
evaluation is warranted when FEV-1 is 71 to 80 percent of 
predicted, or when the ratio of FEV-1 to FVC is 71 to 80 
percent, or when DLCO (SB) is 66 to 80 percent of predicted.  
A 30 percent evaluation is warranted when FEV-1 is 56 to 70 
percent of predicted, or when the ratio of FEV-1 to FVC is 56 
to 70 percent, or when DLCO (SB) is 56 to 65 percent of 
predicted.  A 60 percent evaluation is warranted when FEV-1 
is 40 to 55 percent of predicted, or when the ratio of FEV-1 
to FVC is 40 to 55 percent, or when DLCO (SB) is 40 to 55 
percent of predicted, or when maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is warranted when pulmonary function 
studies show that FEV-1 is less than 40 percent of predicted, 
or when the ratio of FEV-1 to FVC is less than 40 percent, or 
when Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) is less than 40 percent 
of predicted, or when maximum exercise capacity is less than 
15 ml/kg/min of oxygen consumption (with cardiac or 
respiratory limitation), or when there is cor pulmonale 
(right heart failure), or when there is right ventricular 
hypertrophy, or when there is pulmonary hypertension (shown 
by echo or cardiac catheterization), or when there are 
episodes of acute respiratory failure, or when outpatient 
oxygen therapy is required.  38 C.F.R. § 4.97, Diagnostic 
Code 6843.  

Upon review, the Board finds that the veteran's bilateral 
pneumothorax spontaneous with left thoracotomy warrants a 30 
percent rating.  The evidence shows that on pulmonary 
function testing conducted at VA examinations in June 1998 
and June 1999, FEV-1 was 70 and 62 percent of predicted, 
respectively.  While the June 1999 examiner indicated that 
the results obtained at the June 1998 examination were more 
representative of the veteran's overall pulmonary function, 
the Board notes that these results still support the 
assignment of a 30 percent rating.  In addition, the evidence 
includes a March 1998 private treatment record showing that 
pulmonary function tests revealed FEV-1 to be 64 percent of 
predicted.  Based on the above criteria, a 30 percent rating 
is warranted if FEV-1 is 56-70 percent of predicted.  

However, the criteria for an evaluation in excess of 30 
percent are not met as the pulmonary function studies do not 
show an FEV-1 of 40- to 55-percent or worse of predicted, or 
an FEV-1/FVC of 40- to 55 percent or worse of predicted, or a 
DLCO (SB) 40- to 55-percent or worse of predicted.

II.  Scar

For scars not located on the head, face, or neck, or the 
result of burns, a 10 percent rating is provided for a 
superficial, poorly nourished scar with repeated ulceration, 
or for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Otherwise, a scar will be rated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The veteran's current rating for the post-thoracotomy scar is 
the highest provided under Diagnostic Codes 7803 and 7804.  
On VA examinations conducted in 1998 and 1999, there was no 
finding that the scar caused any type of limitation of 
function.  Therefore, an increased evaluation under 
Diagnostic Code 7805 is not warranted.

As the Board concludes that the preponderance of the evidence 
is against the veteran's increased rating claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a 30 percent rating for bilateral pneumothorax 
spontaneous with left thoracotomy is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
residual scar of left thoracotomy is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

